DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 29 Oct, 2020 and 3 June, 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Both information disclosure statements list a few non-patent literature references that were not found in the application file.  Thus, they were not considered.

Election/Restrictions
Applicant’s election without traverse of SEQ ID 154 as the macrocycle and carboplatin as the second therapeutic in the reply filed on 16 Feb, 2021 is acknowledged.
Applicants have elected a macrocycle of SEQ ID 154, with carboplatin.  A search was conducted for this invention, and references that rendered it obvious were found.  As a result, claims 1, 5, 11-16, 20, 26, 28, 29, 31, 33, 35, 36, and 44 were examined and claims 21, 42, and 45 were withdrawn from consideration.  Applicants have stated that they believe claims 42 and 45 read on the elected species, but those claims use a different second therapeutic (topotecan or pemetrexed).

Claims Status
Claims 1, 5, 11-16, 20, 21, 26, 28, 29, 31, 33, 35, 36, 42, 44, and 45 are pending.
Claim 1 has been amended.

Claims 21, 42, and 45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Feb, 2021.

Claim Objections
Claim 35 is objected to because of the following informalities:  claim 35 references tables in the specification, which is improper.  References to figures or tables in the claims is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim (MPEP 2173.05(s))  Appropriate correction is required.

Drawings
The drawings are objected to because they list sequences without an appropriate SEQ ID number.  Fig 1, and other figures, give a sequence, but not the associated SEQ ID number.   The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 11-16, 20, 26, 33, 36, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
	The issue is if applicants have written description for all macrocycles that selectively cause cell cycle arrest in non-cancerous tissues.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants teach that administration of a pharmaceutical that activates p53 to a subject with a cancer that lacks functional p53 will cause cell cycle arrest in healthy tissue but not cancerous tissue, which can protect the healthy tissue from the chemotherapeutic (paragraph 435).  A number of macrocycles that can do this are discussed, but all examples use a compound “AP-1,” which is not disclosed (although some information is given about it structure, paragraph 43).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants claim a method that comprises administering a peptidomimetic macrocycle that selectively induces cell cycle arrest in non-cancerous tissue, and does not cause apoptosis in cancerous tissue.  This requires a compound that has the functional ability to selectively induce cell cycle arrest.  However, applicants have only discussed one way to accomplish this, but have not limited their claims to this method.  Applicants have not provided any information about compounds with therapeutic effects outside of the p53/MDM2 interaction that they discuss in their disclosure.  A person of skill in the art would not know what chemical/structural/sequence 
Rhind et al (Cold Spring Harb. Perspect Biol. (2012) 4:a005942) discuss the signaling pathways that regulate cell division (title).  There are a large number of control proteins involved (table 1, 4th page, 2nd column, top of page); note that this is not a complete list; it doesn’t list p53, for example.  There are a large number of checkpoints where the process can be halted (note outline, 1st page), which can be triggered by a number of different events, such as DNA damage (7th page, 2nd column, 4th page), or external stresses (9th page, 2nd column, 3d paragraph).  P53 is briefly mentioned as one pathway that can drive cells to senescence or apoptosis (9th page, 2nd column, 4th paragraph, continues to 10th page).  This reference shows that the target that applicants describe in their disclosure is merely a single checkpoint in a very complex system with multiple points of control.
It is also clear that making a macrocycle is, in and of itself, not enough to interfere with the p53/MDM2 interaction.  Walensky et al (J. Med. Chem. (2014) 57 p6275-6288, cited by applicants) teaches that the hydrocarbon staple used by the embodiments described by applicants confers α-helical structure (abstract), which, considering the large number of polypeptides with helical structures, would not be considered sufficient to interfere with one specific protein-protein interaction.
(d) representative number of samples:  Applicants provide a number of lists of macrocycles that can be used in the claims, but these all appear to interfere with the p53/MDM2 interaction.  Given the complexity of cell division and the numerous checkpoints associated with it, and the long history of research to selectively target cancer cells, it is unreasonable to expect that this is the only interaction that can be targeted that will have the effects claimed by applicants.  Thus, the claims lack written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires that the chemotherapeutic be an “alkylating-like” agent.  It is not clear what is meant by “alkylating-like;” this implies similarity to an alkylating agent, but in what manner and how far from an alkylating agent this term can be stretched is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 5, 11-16, 20, 26, 28, 29, 31, 33, 35, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Aivado et al (WO 2017040990, cited by applicants) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).

Aivado et al discuss peptidomimetic macrocycles in combination with an additional active agent for treatment of cancer (abstract).  While the reference lists a very long table of peptidomimetics (table 1, paragraph 545), a much smaller list of exemplary macrocycles lists SP154, identical with applicant’s elected species (table 1c, paragraph 551).  These macrocycles interfere with the interaction between p53 and MDM2 (paragraph 2).  Note that using this compound with a second chemotherapeutic is explicitly claimed (note claims 1 and 64), meaning that it is clearly an important macrocycle from the author’s point of view.  A table of cancer types and the chemotherapeutics that can be used with them (along with the macrocycles) is given (paragraph 525), note that many of the cancers are treated with carboplatin, applicant’s elected second therapeutic.  In addition, this second therapeutic is also explicitly claimed (claim 120).  The invention is explicitly stated as useful to treat humans suffering from a tumor with p53 with a deactivating mutation (paragraph 310) or partial loss of function mutation (paragraph 309), which applicants state is required for the functional requirements of their claims.  
While this reference describes all the limitations of some of the claims, it involves selecting specific embodiments, which is a better fit for 35 USC 103 than 35 USC 102.  For the remaining claims, the difference is that this reference does not discuss dose schedules.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to establish the recommended dose and dose schedule for new drugs or drug combinations, so as to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual (abstract).  The advantages and disadvantages of a number of methods to optimize these parameters are discussed (abstract).  This reference teaches that optimizing a dose schedule is common (for every drug used) and there are a number of methods to optimize the parameter.
Therefore, it would be obvious to optimize the dose schedule of the materials of Aivado et al, as described by Le Tourneau et al, to avoid exposing too many patients to subtherapeutic doses while preserving safety.  As this 
Aivado et al discuss treating patients with inactive p53 with a macrocycle that interferes with the p53/MDM2 interaction and a second therapeutic.  While the reference does not specify that this will have the same effects as taught by applicants, this is the same materials used in the same patient population, so will necessarily have the same effects.  Thus the combination of references render obvious claims 1, 5, 28, 29, and 31.
Aivado et al discuss using carboplatin, rendering obvious claims 11-16, 20, and 44.
Aivado et al discuss applicant’s elected macrocycle, rendering obvious claims 33 and 35.
Aivado et al discuss human subjects, rendering obvious claim 36.
Le Tourneau et al discuss optimizing the dose schedule of drug combinations, which will reasonably be expected to lead to the optimized dose schedules claimed by applicants.  Thus, the combination of references render obvious claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


first rejection
Claims 1, 5, 11-16, 20, 26, 28, 29, 31, 33, 35, 36, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of copending Application No. 16/354,873 (US 20190269753) in view of the clinical trial NCT00003213, first posted 2004, Gutierrez et al (Eur. J. Clin. Pharmacol. (2016) 72 p1083-1089), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).

Competing claim 1 describes a method of reducing a side effect associated with another anticancer agent, comprising administering a p53 activator, while competing claim 11 specifies a hematologic side effect.  Competing claim 19 lists a number of macrocycle p53 activators, including applicant’s elected species.
The difference between the competing claims and the instant claims is that the competing claims do not specify that the cancerous tissue does not go into cell cycle arrest.
The clinical trial NCT00003213 describes a test to see which drugs best reduce the side effects of chemotherapy, with drugs used to reduce nausea and vomiting (study description, top of second page).   This reference teaches that drugs can be administered solely to reduce chemotherapy side effects.
Gutierrez et al discuss hematological toxicity of carboplatin (applicant’s elected species) in treatment of gynecological cancer (title).  Overweight individuals were more likely to experience such side effects than normal weight individuals (abstract).  This reference teaches carboplatin, applicant’s elected second chemotherapeutic, is used to treat at least one type of cancer, and has hematological side effects.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to establish the recommended dose and dose schedule for new drugs or drug combinations, so as to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual (abstract).  The advantages 
Therefore, it would be obvious to use the method of the competing claims to reduce the side effects of chemotherapeutics even for cancers that do not respond to the drug itself, as the clinical trial shows that drugs are used for this purpose.  As the effect is based on the pharmacology of the drug in normal tissue, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to use this method when treating with carboplatin, as at least one side effect is the same as described by the competing claims.  As this is an explicit teaching, an artisan in this field would attempt this therapy with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 1, 5, 11-16, 20, 26, 28, 29, 31, 33, 35, 36, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 161, 180, and 187 of copending Application No. 16/519,550 (US 20200040048) in view of the clinical trial NCT00003213, first posted 2004, Chang et al (PNAS (2013) 110(36) pe3445-e3454, cited by applicants), Hashiguchi et al (Anti cancer drugs (2015) 26 p1054-1060), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
	The teachings of the competing claims and cited references are similar to that of the previous rejection, and follow similar logic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658